Exhibit 10.1
SILICON VALLEY BANK AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT
     This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”)
dated as of June ___, 2009, between SILICON VALLEY BANK, a California chartered
bank, with its principal place of business at 3003 Tasman Drive, Santa Clara,
California 95054 (FAX (408) 980-6410) (“Bank”) and GLOBAL TELECOM & TECHNOLOGY,
INC., a Delaware corporation (“GTTI”) and GLOBAL TELECOM & TECHNOLOGY AMERICAS,
INC., a Virginia corporation (“GTTA” and together with GTTI, each a “Borrower”
and collectively, the “Borrowers”) each with offices at 8484 Westpark Drive,
Suite 720, McLean, VA 22102 (Fax (703) 442-5501), provides the terms on which
Bank shall lend to Borrowers and Borrowers shall repay Bank. This Agreement
amends and restates that certain Loan and Security Agreement among the parties,
dated March 17, 2008, in its entirety. The parties agree as follows:
ARTICLE 1
ACCOUNTING AND OTHER TERMS
     Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP, to the extent
applicable. The term “financial statements” includes the notes and schedules.
The terms “including” and “includes” always mean “including (or includes)
without limitation,” in this or any Loan Document. Capitalized terms in this
Agreement shall have the meanings set forth in Section 13. All other terms
contained in this Agreement, unless otherwise indicated, shall have the meanings
provided by the Code, to the extent such terms are defined therein.
ARTICLE 2
LOAN AND TERMS OF PAYMENT
     Section 2.1 Promise to Pay. Borrowers hereby unconditionally promise to pay
Bank the unpaid principal amount of all Advances hereunder with all interest,
fees and finance charges due thereon as and when due in accordance with this
Agreement.
          2.1.1 Financing of Accounts or Cash Collections.
          (a) Advance Rate Applicability. During the term of this Agreement, for
any Subject Month when GTTI’s T3M EBITDA is greater than $50,000 or GTTI’s Net
Liquidity is greater than $500,000 during any Testing Month, the Streamline
Advance Rate will apply and Bank will finance Borrower’s Streamline Eligible
Accounts, as set forth herein. At all other times, the Non-Streamline Advance
Rate will apply and Bank will finance Borrower’s Non-Streamline Eligible
Accounts as set forth herein.
          (b) Availability. Subject to the terms of this Agreement, during any
Subject Month in which the Non-Streamline Advance Rate applies, Borrowers may
request that Bank finance specific Non-Streamline Eligible Accounts. Bank may,
in its good faith business discretion, finance such Non-Streamline Eligible
Accounts by extending credit to Borrowers in an amount equal to the result of
the Non-Streamline Advance Rate multiplied by the face amount of the
Non-Streamline Eligible Account (a “Non-Streamline Advance”). Subject to the
terms of this Agreement, during any Subject Month in which the Streamline
Advance Rate applies, Borrowers may request that Bank finance Streamline
Eligible Accounts. Bank may, in its good faith business discretion, finance such
Streamline Eligible Accounts by extending credit to Borrowers in an amount not
to exceed the Streamline Advance Rate multiplied by the aggregate face amount of
the Streamline Eligible Accounts, as determined by Bank from Borrower’s most
recent Streamline Accounts Listing (a “Streamline Advance”). Bank may, in its
sole discretion, (a) change the percentage of the Non-Streamline Advance Rate
for a particular Non-Streamline Eligible Account on a case by case basis or
(b) change the

 



--------------------------------------------------------------------------------



 



percentage of the Streamline Advance Rate for a particular Streamline Eligible
Account on a case by case basis. When Bank makes an Advance the Eligible Account
becomes a “Financed Receivable.”
          (c) Maximum Advances. The aggregate face amount of all Financed
Receivables outstanding at any time may not exceed the Facility Amount.
          (d) Borrowing Procedure.
          (i) Non-Streamline Advances. Borrowers will deliver an Advance
Request/Invoice Transmittal Form for each Non-Streamline Eligible Account it
offers. Bank may rely on information set forth in or provided with the Advance
Request/Invoice Transmittal Form.
          (ii) Streamline Advances. Subject to the prior satisfaction of all
other applicable conditions to the making of a Streamline Advance set forth in
this Agreement, to obtain a Streamline Advance, Borrower shall notify Bank
(which notice shall be irrevocable) by electronic mail, facsimile, or telephone
by 3:00 p.m. Eastern time on the Funding Date of the Streamline Advance.
Together with any such electronic or facsimile notification, Borrower shall
deliver to Bank by electronic mail or facsimile a completed Advance
Request/Invoice Transmittal Form executed by a Responsible Officer or his or her
designee. Bank may rely on any telephone notice given by a person whom Bank
believes is a Responsible Officer or designee.
          (e) Credit Quality; Confirmations. Bank may, at its option, conduct a
credit check of the Account Debtor for each Account requested by Borrowers for
financing as an Advance hereunder in order to approve any such Account Debtor’s
credit before agreeing to finance such Account. Bank may also verify directly
with Account Debtors, from time to time and not necessarily all at one time, the
validity, amount and other matters relating to such Accounts (including
confirmations of Borrowers’ representations in Section 5.3) by means of mail,
telephone or otherwise, either in the name of Borrowers or Bank from time to
time in its sole discretion.
          (f) Accounts Notification/Collection. Bank may notify any Person owing
Borrowers money of Bank’s security interest in the funds and verify and/or, if
an Event of Default has occurred and is continuing, collect the amount of the
Account.
          (g) Early Termination. This Agreement may be terminated prior to the
Maturity Date as follows: (i) by Borrowers, effective three Business Days after
written notice of termination is given to Bank; or (ii) by Bank at any time
after the occurrence and during the continuance of an Event of Default, without
notice, effective immediately. If this Agreement is terminated (A) by Bank in
accordance with clause (ii) in the foregoing sentence, or (B) by Borrowers for
any reason, Borrowers shall pay to Bank a termination fee in an amount equal to
Twenty Thousand Dollars ($20,000.00) (the “Early Termination Fee”). The Early
Termination Fee shall be due and payable on the effective date of such
termination and thereafter shall bear interest at a rate equal to the highest
rate applicable to any of the Obligations. Notwithstanding the foregoing, Bank
agrees to waive the Early Termination Fee if Bank agrees to refinance and
redocument this Agreement under another division of Bank (in its sole and
exclusive discretion) prior to the Maturity Date. In addition, (a) if a court of
competent jurisdiction finds that Bank has breached this Agreement, and Borrower
has terminated this Agreement due to such breach, Borrower shall not have to pay
the Early Termination Fee or (b) if Bank decreases the Advance Rate, and
Borrower terminates this Agreement solely due to such change in Advance Rate,
Borrower shall not have to pay the Early Termination Fee as a result of such
termination.
          (h) Maturity. This Agreement shall terminate and all Obligations
outstanding hereunder shall be immediately due and payable on the Maturity Date.

2



--------------------------------------------------------------------------------



 



          (i) Suspension of Advances. Borrowers’ ability to request that Bank
finance Eligible Accounts hereunder will terminate if, in Bank’s sole
discretion, there has been a Material Adverse Change.
          (j) Borrower Liability. Either Borrower may, acting singly, request
Advances hereunder. Each Borrower hereby appoints the other as agent for the
other for all purposes hereunder, including with respect to requesting Advances
hereunder. Each Borrower hereunder shall be obligated to repay all Advances made
hereunder, regardless of which Borrower actually receives said Advance, as if
each Borrower hereunder directly received all Advances. Notwithstanding any
other provision of this Agreement or other related document, each Borrower
irrevocably waives all rights that it may have at law or in equity (including,
without limitation, any law subrogating Borrower to the rights of Bank under
this Agreement) to seek contribution, indemnification or any other form of
reimbursement from any other Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise and all rights that it might have to benefit from, or to participate
in, any security for the Obligations as a result of any payment made by Borrower
with respect to the Obligations in connection with this Agreement or otherwise.
Any agreement providing for indemnification, reimbursement or any other
arrangement prohibited under this Article shall be null and void. If any payment
is made to a Borrower in contravention of this Section, such Borrower shall hold
such payment in trust for Bank and such payment shall be promptly delivered to
Bank for application to the Obligations, whether matured or unmatured.
     Section 2.2 Collections, Finance Charges, Remittances and Fees. The
Obligations shall be subject to the following fees and Finance Charges. Unpaid
fees and Finance Charges may, in Bank’s discretion, accrue interest and fees as
described in Section 9.2 hereof.
          2.2.1 Collections. Collections for Non-Streamline Advances will be
credited to the Financed Receivable Balance for such Financed Receivable and for
Streamline Advances, will be remitted to the applicable Borrower, subject to
Section 2.2.7, but if there is an Event of Default, Bank may apply Collections
to the Obligations in any order it chooses. If Bank receives a payment for both
a Financed Receivable and a non-Financed Receivable, the funds will first be
applied to the Financed Receivable for Non-Streamline Advances and, if there is
no Event of Default then existing, the excess (or if such payments are received
during any period when Streamline Advances are outstanding, the entire amount)
will be remitted to the applicable Borrower, subject to Section 2.2.7.
          2.2.2 Facility Fee. A fully earned, non-refundable facility fee of
Seventeen Thousand Five Hundred Dollars ($17,500.00) is due upon execution of
this Agreement.
          2.2.3 Finance Charges. In computing Finance Charges on the Obligations
under this Agreement, all Collections received by Bank shall be deemed applied
by Bank on account of the Obligations (a) three (3) Business Days after receipt
of the Collections for all Non-Streamline Advances and (b) one and one-half
(1.5) Business Days after receipt of the Collections for all Streamline
Advances. Borrowers will pay a finance charge (the “Finance Charge”) on each
Financed Receivable which is equal to the Applicable Rate divided by 360
multiplied by the number of days each such Financed Receivable is outstanding
multiplied by (x) for Non-Streamline Advances, the outstanding Financed
Receivable Balance for such Financed Receivable and (y) for Streamline Advances,
the Streamline Advance Rate multiplied by the outstanding Financed Receivable
Balance for such Financed Receivable. The Finance Charge is payable when the
Advance made based on such Financed Receivable is payable in accordance with
Section 2.3 hereof. In the event that the aggregate amount of Finance Charges
and Collateral Handling Fees earned by Bank in any quarter is less than the
Minimum Finance Charge, Borrowers shall pay to Bank an additional Finance Charge
equal to (i) the Minimum Finance Charge minus (ii) the aggregate amount of all
Finance Charges and Collateral Handling Fees earned by Bank in such quarter.
Such additional Finance Charge shall be payable on the first day of next quarter

3



--------------------------------------------------------------------------------



 



          2.2.4 Collateral Handling Fee. Borrower will pay to Bank a collateral
handling fee (the “Collateral Handling Fee”) equal to (a) for any Subject Month
(as of the first calendar day of such month), to the extent that Borrower
qualifies for the Streamline Advance Rate, 0.15% per month of (i) the Streamline
Advance Rate multiplied by (ii) the Financed Receivable Balance for each
Financed Receivable outstanding, based upon a 360 day year or (b) for any
Subject Month (as of the first calendar day of such month), to the extent that
Borrower qualifies for the Non-Streamline Advance, 0.35% per month of the
Financed Receivable Balance for each Financed Receivable outstanding based upon
a 360 day year. This fee is charged on a daily basis which is equal to the
Collateral Handling Fee divided by 30, multiplied by the number of days each
such Financed Receivable is outstanding, multiplied by the outstanding Financed
Receivable Balance. The Collateral Handling Fee is payable when the applicable
Advance is payable in accordance with Section 2.3 hereof. In computing
Collateral Handling Fees under this Agreement, all Collections received by Bank
shall be deemed applied by Bank on account of Obligations (x) three (3) Business
Days after receipt of Collections for all Non-Streamline Advances and (y) one
and one-half (1.5) Business Days after receipt of Collections for all Streamline
Advances . If an Event of Default has occurred and is continuing, the Collateral
Handling Fee will increase an additional 0.50% effective immediately upon such
Event of Default.
          2.2.5 Accounting. After each Reconciliation Period, Bank will provide
an accounting of the transactions for that Reconciliation Period, including the
amount of all Financed Receivables, all Collections, Adjustments, Finance
Charges, Collateral Handling Fees and the Facility Fee. If Borrowers do not
object to the accounting in writing within thirty (30) days it shall be
considered accurate. All Finance Charges and other interest and fees are
calculated on the basis of a 360 day year and actual days elapsed.
          2.2.6 Deductions. Bank may deduct fees, Finance Charges, Advances
which become due pursuant to Section 2.3, and other amounts due pursuant to this
Agreement from any Advances made or Collections received by Bank.
          2.2.7 Lockbox; Account Collection Services. GTTA shall direct each
Account Debtor (and each depository institution where proceeds of Accounts are
on deposit) to remit payments with respect to the Accounts to a lockbox account
established with Bank or to wire transfer payments to a cash collateral account
that Bank controls (collectively, the “Lockbox”). Upon receipt by GTTA of any
such proceeds, GTTA shall immediately transfer and deliver same to Bank, along
with a detailed cash receipts journal. Provided no Event of Default exists or an
event that with notice or lapse of time will be an Event of Default, within
three (3) Business Days of receipt of such amounts by Bank, (a) when GTTA has
Non-Streamline Advances outstanding, Bank will turn over to the applicable
Borrower the proceeds of the Accounts other than Collections with respect to
Financed Receivables and the amount of Collections in excess of the amounts for
which Bank has made a Non-Streamline Advance to GTTA, less any amounts due to
Bank, such as the Finance Charge, the Facility Fee, payments due to Bank, other
fees and expenses, or otherwise or (b) when GTTA has Streamline Advances
outstanding, Bank will turn over to the applicable Borrower the proceeds of the
Accounts, less any amounts due to Bank, such as the Finance Charge, the Facility
Fee, payments due to Bank, other fees and expenses, or otherwise; provided,
however, Bank may hold such excess amount, when Non-Streamline Advances are
outstanding, with respect to Financed Receivables as a reserve until the end of
the applicable Reconciliation Period if Bank, in its discretion, determines that
other Financed Receivable(s) may no longer qualify as an Eligible Account at any
time prior to the end of the subject Reconciliation Period. This Article does
not impose any affirmative duty on Bank to perform any act other than as
specifically set forth herein. All Accounts and the proceeds thereof are
Collateral and if an Event of Default occurs and is continuing, Bank may apply
the proceeds of such Accounts to the Obligations.
     Section 2.3 Repayment of Obligations; Adjustments.
          (a) Repayment.

4



--------------------------------------------------------------------------------



 



          (i) Borrowers will repay each Non-Streamline Advance on the earliest
of: (a) the date on which payment is received of the Financed Receivable with
respect to which the Non-Streamline Advance was made, (b) the date on which the
Financed Receivable is no longer an Non-Streamline Eligible Account, (c) the
date on which any Adjustment is asserted to the Financed Receivable (but only to
the extent of the Adjustment if the Financed Receivable remains otherwise an
Eligible Account), (d) the date on which there is a breach of any warranty or
representation set forth in Section 5.3 or a breach of any covenant in this
Agreement, or (e) the Maturity Date (including any early termination). Each
payment will also include all accrued Finance Charges and Collateral Handling
Fees with respect to such Non-Streamline Advance and all other amounts then due
and payable hereunder.
          (ii) Borrower will pay Finance Charges and Collateral Handling Fees on
Streamline Advances monthly, on the first day of the month. Payments of Finance
Charges and/or Collateral Handling Fees received after 3:00 p.m. Eastern time
are considered received at the opening of business on the next Business Day.
When a payment is due on a day that is not a Business Day, the payment is due
the next Business Day and additional fees or interest, as applicable, shall
continue to accrue. In addition, all payments of Finance Charges and/or
Collateral Handling Fees for Streamline Advances shall be deemed applied by Bank
on account of Obligations one and one-half (1.5) Business Days following receipt
of such payment. The principal amount of all outstanding Streamline Advances,
plus all accrued but unpaid interest thereon are due on the Maturity Date.
          (iii) Notwithstanding anything to the contrary in the forgoing, during
any Subject Month in which the Non-Streamline Advance Rate applies, any
outstanding Streamline Advances will be immediately converted to Non-Streamline
Advances and repaid in accordance with subsection (i) above. If Borrower does
not have enough Non-Streamline Eligible Accounts to finance the total Streamline
Advances then-outstanding, Borrower must immediately repay Bank the excess.
Conversely, during any Subject Month in which the Streamline Advance Rate
applies, any outstanding Non-Streamline Advances will be immediately converted
to Streamline Advances and repaid in accordance with subsection (ii) above. If
Borrower does not have enough Streamline Eligible Accounts to finance the total
Non-Streamline Advances then-outstanding, Borrower must immediately repay Bank
the excess.
          (b) Repayment on Event of Default. If an Event of Default has occurred
and is continuing, Borrowers will, if Bank demands (or, upon the occurrence of
an Event of Default under Section 8.5, immediately without notice or demand from
Bank) repay all of the Advances. The demand may, at Bank’s option, include the
Advance for each Financed Receivable then outstanding, and all accrued Finance
Charges, the Early Termination Fee, Collateral Handling Fees, attorneys and
professional fees, court costs and expenses, and any other Obligations.
          (c) Debit of Accounts. Bank may debit any of Borrowers’ deposit
accounts for payments or any amounts Borrowers owe Bank hereunder, as and when
due. Bank shall promptly notify Borrowers when it debits Borrowers’ accounts.
These debits shall not constitute a set-off.
          (d) Adjustments. If at any time during the term of this Agreement any
Account Debtor asserts an Adjustment with respect to a Financed Receivable or if
a Borrower issues a credit memorandum with respect to a Financed Receivable, or
if any of the representations, warranties or covenants set forth in Section 5.3
are no longer true in all material respects, such Borrower will promptly advise
Bank.
     Section 2.4 Power of Attorney. Each Borrower irrevocably appoints Bank and
its successors and assigns as attorney-in-fact and authorizes Bank, to:
(i) following the occurrence and during the continuance of an Event of Default,
sell, assign, transfer, pledge, compromise, or discharge all or any part of the
Financed Receivables; (ii) following the occurrence and during the continuance
of an Event of Default, demand, collect,

5



--------------------------------------------------------------------------------



 



sue, and give releases to any Account Debtor for monies due and compromise,
prosecute, or defend any action, claim, case or proceeding about the Financed
Receivables, including filing a claim or voting a claim in any bankruptcy case
in Bank’s or Borrower’s name, as Bank chooses; (iii) following the occurrence
and during the continuance of an Event of Default, prepare, file and sign
Borrower’s name on any notice, claim, assignment, demand, draft, or notice of or
satisfaction of lien or mechanics’ lien or similar document; (iv) regardless of
whether there has been an Event of Default, notify all Account Debtors to pay
Bank directly; (v) regardless of whether there has been an Event of Default,
receive, open, and dispose of mail addressed to Borrower; (vi) regardless of
whether there has been an Event of Default, endorse Borrower’s name on checks or
other instruments (to the extent necessary to pay amounts owed pursuant to this
Agreement); and (vii) regardless of whether there has been an Event of Default,
execute on Borrower’s behalf any instruments, documents, financing statements to
perfect Bank’s interests in the Financed Receivables and Collateral and do all
acts and things necessary or expedient, as determined solely and exclusively by
Bank, to protect or preserve, Bank’s rights and remedies under this Agreement,
as directed by Bank.
ARTICLE 3
CONDITIONS OF LOANS
     Section 3.1 Conditions Precedent to Initial Advance. Bank’s agreement to
make the initial Advance is subject to the condition precedent that Bank shall
have received, in form and substance satisfactory to Bank, such documents, and
completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation, subject to the condition precedent
that Bank shall have received, in form and substance satisfactory to Bank, the
following:
          (a) duly executed original signatures to the Loan Documents to which
it is a party;
          (b) duly executed original signatures to the completed Corporate
Borrowing Certificates for each Borrower;
          (c) good standing certificate/certificate of foreign qualification
from the Secretary of State of the State of Delaware and Virginia State
Corporation Commission for GTTI and good standing certificate from the Virginia
State Corporation Commission for GTTA, dated no later than 30 days prior to the
Effective Date.
          (d) the Perfection Certificates executed by each Borrower;
          (e) evidence satisfactory to Bank that the insurance policies required
by Section 6.4 hereof are in full force and effect, together with appropriate
evidence showing loss payable and/or additional insured clauses or endorsements
in favor of Bank; and
          (f) such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.
     Section 3.2 Conditions Precedent to all Advances. Bank’s agreement to make
each Advance, including the initial Advance, is subject to the following:
          (a) receipt of the Advance Request/Invoice Transmittal Form, as the
case may be;
          (b) Bank shall have (at its option) conducted the confirmations and
verifications as described in Section 2.1.1(e); and

6



--------------------------------------------------------------------------------



 



          (c) each of the representations and warranties in Article 5 shall be
true on the date of the Advance Request/Invoice Transmittal Form, as the case
may be, and on the effective date of each Advance and no Event of Default shall
have occurred and be continuing, or result from the Advance. Each Advance is a
Borrower’s representation and warranty on that date that the representations and
warranties in Article 5 remain true.
ARTICLE 4
CREATION OF SECURITY INTEREST
     Section 4.1 Grant of Security Interest. Each Borrower hereby grants Bank,
to secure the payment and performance in full of all of the Obligations and the
performance of each of such Borrower’s duties under the Loan Documents, a
continuing security interest in, and pledges and assigns to Bank, the
Collateral, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof. Each Borrower warrants and
represents that the security interest granted herein shall be a first priority
security interest in the Collateral.
     Except as noted on the Perfection Certificate with respect to such
Borrower, no Borrower is a party to, nor is bound by, any material license or
other agreement with respect to which such Borrower is the licensee that
prohibits or otherwise restricts such Borrower from granting a security interest
in such Borrower’s interest in such license or agreement or any other property.
Without prior consent from Bank, no Borrower shall enter into, or become bound
by, any such license or agreement which is reasonably likely to have a material
impact on such Borrower’s business or financial condition. Borrowers shall take
such steps as Bank requests to obtain the consent of, or waiver by, any person
whose consent or waiver is necessary for all such licenses or contract rights to
be deemed “Collateral” and for Bank to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such license
or agreement, whether now existing or entered into in the future.
     If the Agreement is terminated, Bank’s lien and security interest in the
Collateral shall continue until Borrowers fully satisfy their Obligations. If
either Borrower shall at any time, acquire a commercial tort claim, such
Borrower shall promptly notify Bank in a writing signed by such Borrower of the
brief details thereof and grant to Bank in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance satisfactory to Bank.
     Upon the termination of this Agreement and the payment in full of all
monetary Obligations, Bank shall, promptly send the Borrowers, (i) for each
jurisdiction in which a UCC financing statement is on file to perfect the
security interests granted to Bank hereunder, a termination statement to the
effect that Bank no longer claims a security interest in such financing
statement, and (ii) such other documents necessary or appropriate to terminate
the security interests granted to Bank hereunder as may be reasonably requested
by the Borrowers, all at Borrower’s sole cost and expense.
     Section 4.2 Authorization to File Financing Statements. Each Borrower
hereby authorizes Bank to file financing statements, without notice to such
Borrower, with all appropriate jurisdictions in order to perfect or protect
Bank’s interest or rights hereunder, which financing statements may indicate the
Collateral as “all assets of the Debtor” or words of similar effect, or as being
of an equal or lesser scope, or with greater detail, all in Bank’s discretion.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
          Each Borrower represents and warrants, jointly and severally, as
follows:

7



--------------------------------------------------------------------------------



 



     Section 5.1 Due Organization and Authorization. Borrower and each
Subsidiary is duly existing and in good standing in its state of formation and
qualified and licensed to do business in, and in good standing in, any state in
which the conduct of its business or its ownership of property requires that it
be qualified except where the failure to do so could not reasonably be expected
to cause a Material Adverse Change. Borrower represents and warrants to Bank
that: (a) Borrower’s exact legal name is that indicated on the Perfection
Certificate and on the signature page hereof; and (b) Borrower is an
organization of the type, and is organized in the jurisdiction, set forth in the
Perfection Certificate; and (c) the Perfection Certificate accurately sets forth
Borrower’s organizational identification number or accurately states that
Borrower has none; and (d) the Perfection Certificate accurately sets forth
Borrower’s place of business, or, if more than one, its chief executive office
as well as Borrower’s mailing address if different, and (e) all other
information set forth on the Perfection Certificate pertaining to Borrower is
accurate and complete. If Borrower does not now have an organizational
identification number, but later obtains one, Borrower shall forthwith notify
Bank of such organizational identification number.
          The execution, delivery and performance of the Loan Documents have
been duly authorized, and do not conflict with Borrower’s organizational
documents, nor constitute an event of default under any material agreement by
which Borrower is bound. Borrower is not in default under any agreement to which
or by which it is bound in which the default could reasonably be expected to
cause a Material Adverse Change.
     Section 5.2 Collateral. Borrower has good title to the Collateral, free of
Liens except Permitted Liens. All inventory is in all material respects of good
and marketable quality, free from material defects. Borrower has no deposit
account, other than the deposit accounts with Bank and deposit accounts
described in the Perfection Certificate delivered to Bank in connection
herewith. The Collateral is not in the possession of any third party bailee
(such as a warehouse). Except as hereafter disclosed to Bank in writing by
Borrower, none of the components of the Collateral shall be maintained at
locations other than as provided in the Perfection Certificate. In the event
that Borrower, after the date hereof, intends to store or otherwise deliver any
portion of the Collateral to a bailee, then Borrower will first receive the
written consent of Bank and such bailee must acknowledge in writing that the
bailee is holding such Collateral for the benefit of Bank.
     Section 5.3 Financed Receivables. Borrower represents and warrants for each
Financed Receivable:
          (a) Such Financed Receivable is an Eligible Account;
          (b) Borrower is the owner of and has the legal right to sell,
transfer, assign and encumber such Financed Receivable;
          (c) The correct amount is on the Advance Request/Invoice Transmittal
Form and is not disputed;
          (d) Other than for Deferred Revenue financed with a Streamline
Advance, payment is not contingent on any obligation or contract and Borrower
has fulfilled all its obligations as of the Advance Request/Invoice Transmittal
Form date;
          (e) Such Financed Receivable is based on an actual sale and delivery
of goods and/or services rendered, is due to Borrower, is not in default, has
not been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;
          (f) There are no defenses, offsets, counterclaims or agreements for
which the Account Debtor may claim any deduction or discount;

8



--------------------------------------------------------------------------------



 



          (g) Borrower reasonably believes no Account Debtor is insolvent or
subject to any Insolvency Proceedings;
          (h) Borrower has not filed or had filed against it Insolvency
Proceedings and does not anticipate any filing;
          (i) Bank has the right to endorse and/ or require Borrower to endorse
all payments received on Financed Receivables and all proceeds of Collateral;
and
          (j) No representation, warranty or other statement of Borrower in any
certificate or written statement given to Bank contains any untrue statement of
a material fact or omits to state a material fact necessary to make the
statement contained in the certificates or statement not misleading.
     Section 5.4 Litigation. There are no actions or proceedings pending or, to
the knowledge of Borrower’s Responsible Officers, threatened by or against
Borrower or any Subsidiary in which an adverse decision could reasonably be
expected to cause a Material Adverse Change.
     Section 5.5 No Material Deviation in Financial Statements. All consolidated
financial statements for Borrower and any Subsidiary delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations. There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Bank.
     Section 5.6 Solvency. Borrower is able to pay its debts (including trade
debts) as they mature.
     Section 5.7 Regulatory Compliance. Borrower is not an “investment company”
or a company “controlled” by an “investment company” under the Investment
Company Act. Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Borrower has complied in all material respects with
the Federal Fair Labor Standards Act. Borrower has not violated any laws,
ordinances or rules, the violation of which could reasonably be expected to
cause a Material Adverse Change. None of Borrower’s or any Subsidiary’s
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each Subsidiary has timely filed all required tax returns and paid, or made
adequate provision to pay, all material taxes, except those being contested in
good faith with adequate reserves under GAAP. Borrower and each Subsidiary has
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all government authorities that are
necessary to continue its business as currently conducted except where the
failure to obtain or make such consents, declarations, notices or filings would
not reasonably be expected to cause a Material Adverse Change.
     Section 5.8 Subsidiaries. Borrower does not own any stock, partnership
interest or other equity securities except for Permitted Investments.
     Section 5.9 Full Disclosure. No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the certificates or
statements not misleading.

9



--------------------------------------------------------------------------------



 



ARTICLE 6
AFFIRMATIVE COVENANTS
     Until all monetary Obligations are paid in full and this Agreement has
terminated, Borrowers shall do all of the following:
     Section 6.1 Government Compliance. Each Borrower shall maintain its and all
Subsidiaries’ legal existence and good standing in its jurisdiction of formation
and maintain qualification in each jurisdiction in which the failure to so
qualify would reasonably be expected to have a Material Adverse Change. Each
Borrower shall comply, and have each Subsidiary comply, with all laws,
ordinances and regulations to which it is subject, noncompliance with which
could have a material adverse effect on such Borrower’s business or operations
or would reasonably be expected to cause a Material Adverse Change.
     Section 6.2 Financial Statements, Reports, Certificates.
          (a) Each Borrower shall deliver to Bank, unless otherwise noted:
(i) as soon as available, but no later than thirty (30) days after the last day
of each month, a company prepared consolidating balance sheet and income
statement covering Borrowers’ operations during the period certified by a
Responsible Officer and in substantially the same form as provided to Bank in
connection with its underwriting; (ii) (A) within five (5) days of mailing,
copies of all statements, reports and notices mailed to GTTI’s security holders
or to any holders of Subordinated Debt and (B) within five (5) days of filing,
if such reports have not been made public, all reports on Form 10-K, 10-Q and
8-K filed with the Securities and Exchange Commission; (iii) a prompt report of
any legal actions pending or threatened in writing against Borrower or any
Subsidiary that could reasonably be expected to result in damages or costs to
Borrower or any Subsidiary of One Hundred Thousand Dollars ($100,000.00) or
more; and (iv) budgets, sales projections, operating plans or other financial
information reasonably requested by Bank.
          (b) Within thirty (30) days after the last day of each month, Borrower
shall deliver to Bank with the monthly financial statements a Compliance
Certificate signed by a Responsible Officer in the form of Exhibit B.
          (c) During any Subject Month in which the Streamline Advance Rate
applies, provide Bank with, as soon as available, but no later than five
(5) days following each Reconciliation Period, a Streamline Accounts Listing.
          (d) Upon Bank’s request, provide a written report respecting any
Financed Receivable, if payment of any Financed Receivable does not occur by its
due date and include the reasons for the delay.
          (e) Provide Bank with, as soon as available, but no later than thirty
(30) days following each Reconciliation Period, an aged listing of accounts
receivable and accounts payable by invoice date, in substantially the same form
as provided to Bank in connection with its underwriting.
          (f) Provide Bank with, as soon as available, but no later than thirty
(30) days following each Reconciliation Period, a Deferred Revenue report, in
substantially the same form as provided to Bank in connection with its
underwriting.
          (g) Borrower will allow Bank to audit Borrower’s Collateral,
including, but not limited to, Borrower’s Accounts and accounts receivable, at
Borrower’s expense, upon reasonable notice to Borrower; provided, however, that
Borrower shall be obligated to pay for not more than one (1) audit per year,
unless an Event of Default has occurred and is continuing. If an Event of
Default has occurred and is continuing, Bank may audit Borrower’s Collateral,
including, but not limited to, Borrower’s Accounts and accounts receivable at
Borrower’s expense and at Bank’s sole and exclusive discretion and without
notification and authorization from Borrower.

10



--------------------------------------------------------------------------------



 



     Section 6.3 Taxes. Each Borrower shall make, and cause each Subsidiary to
make, timely payment of all material federal, state, and local taxes or
assessments (other than taxes and assessments which such Borrower is contesting
in good faith, with adequate reserves maintained in accordance with GAAP) and
will deliver to Bank, on demand, appropriate certificates attesting to such
payments.
     Section 6.4 Insurance. Each Borrower shall keep its business and the
Collateral insured for risks and in amounts as Bank may reasonably request.
Insurance policies shall be in a form, with companies, and in amounts that are
reasonably satisfactory to Bank. All property policies shall have a lender’s
loss payable endorsement showing Bank as an additional loss payee and all
liability policies shall show Bank as an additional insured and all policies
shall provide that the insurer must give Bank at least twenty (20) days notice
before canceling its policy. At Bank’s request, Borrowers shall deliver
certified copies of policies and evidence of all premium payments. Proceeds
payable under any policy shall, at Bank’s option, following the occurrence and
during the continuance of an Event of Default, be payable to Bank on account of
the Obligations. If either Borrower fails to obtain insurance as required under
this Article or to pay any amount or furnish any required proof of payment to
third persons and Bank, Bank may make all or part of such payment or obtain such
insurance policies required in this Article and take any action under the
policies Bank deems prudent.
     Section 6.5 Accounts.
          (a) In order to permit Bank to monitor Borrowers’ financial
performance and condition, Each Borrower, and all of such Borrower’s U.S.
Subsidiaries, shall maintain such Borrower’s, and such U.S. Subsidiaries,
primary depository and operating accounts and securities accounts with Bank,
which accounts shall represent at least 95% of the dollar value of such
Borrower’s and all of such U.S. Subsidiaries accounts at all financial
institutions.
          (b) Each Borrower shall identify to Bank, in writing, any bank or
securities account opened by such Borrower with any institution other than Bank.
In addition, for each such account that a Borrower at any time opens or
maintains, such Borrower shall, at Bank’s request and option, pursuant to an
agreement in form and substance acceptable to Bank, cause the depository bank or
securities intermediary to agree that such account is the collateral of Bank
pursuant to the terms hereunder. The provisions of the previous sentence shall
not apply to deposit accounts exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of a Borrower’s
employees.
     Section 6.6 Further Assurances. Each Borrower shall execute any further
instruments and take further action as Bank reasonably requests to perfect or
continue Bank’s security interest in the Collateral or to effect the purposes of
this Agreement.
ARTICLE 7 NEGATIVE COVENANTS
     Until all monetary Obligations are paid in full and this Agreement has
terminated, no Borrower shall do any of the following without Bank’s prior
written consent.
     Section 7.1 Dispositions. Convey, sell, lease, transfer or otherwise
dispose of (collectively a “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for Transfers
(i) of inventory in the ordinary course of business; (ii) of non-exclusive
licenses and similar arrangements for the use of the property of Borrower or its
Subsidiaries in the ordinary course of business; or (iii) of worn-out or
obsolete equipment.

11



--------------------------------------------------------------------------------



 



     Section 7.2 Changes in Business, Ownership, Management or Business
Locations. Engage in or permit any of its Subsidiaries to engage in any business
other than the businesses currently engaged in by Borrower ), enter into any
transaction or series of related transactions in which the stockholders of
Borrower who were not stockholders immediately prior to the first such
transaction own more than 40% of the voting stock of Borrower immediately after
giving effect to such transaction or related series of such transactions (other
than by the sale of Borrower’s equity securities in a public offering), or have
a change in both its Chief Executive Officer and Chief Financial Officer.
Borrower shall not, without at least thirty (30) days prior written notice to
Bank: (i) relocate its chief executive office, or add any new offices or
business locations, including warehouses (unless such new offices or business
locations contain less than Ten Thousand Dollars ($10,000.00) in Borrower’s
assets or property), or (ii) change its jurisdiction of organization, or
(iii) change its organizational structure or type, or (iv) change its legal
name, or (v) change any organizational number (if any) assigned by its
jurisdiction of organization.
     Section 7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person, except where (a) no Event of
Default has occurred and is continuing or would exist after giving effect to the
transaction, (b) Borrower is the surviving legal entity and (c) the transaction
does not result in a decrease to Borrower’s Tangible Net Worth of more than 25%.
A Subsidiary may merge or consolidate into another Subsidiary or into Borrower.
     Section 7.4 Indebtedness. Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.
     Section 7.5 Encumbrance. Create, incur, or allow any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein. The Collateral may also be subject to Permitted Liens.
     Section 7.6 Distributions; Investments. (a) Directly or indirectly acquire
or own any Person, or make any Investment in any Person, other than Permitted
Investments or Investments permitted in Section 7.3, or permit any of its
Subsidiaries to do so; or (b) pay any dividends or make any distribution or
payment or redeem, retire or purchase any capital stock; provided that (i)
Borrower may convert any of its convertible securities into other securities
pursuant to the terms of such convertible securities or otherwise in exchange
thereof, (ii) Borrower may pay dividends solely in common stock; and
(iii) Borrower may repurchase the stock of former employees or consultants
pursuant to stock repurchase agreements so long as an Event of Default does not
exist at the time of such repurchase and would not exist after giving effect to
such repurchase, provided such repurchase does not exceed in the aggregate of
One Hundred Thousand Dollars ($100,000) in any fiscal year.
     Section 7.7 Transactions with Affiliates. Directly or indirectly enter into
or permit to exist any material transaction with any Affiliate of Borrower,
except for transactions that are in the ordinary course of Borrower’s business,
upon fair and reasonable terms that are no less favorable to Borrower than would
be obtained in an arm’s length transaction with a non-affiliated Person.
     Section 7.8 Subordinated Debt. Make or permit any payment on any
Subordinated Debt, except under the terms of the Subordinated Debt, or amend any
provision in any document relating to the Subordinated Debt, without Bank’s
prior written consent.
     Section 7.9 Compliance. Become an “investment company” or a company
controlled by an “investment company”, under the Investment Company Act of 1940
or undertake as one of its important activities extending credit to purchase or
carry margin stock, or use the proceeds of any Advance for that purpose; fail to
meet the minimum funding requirements of ERISA, permit a Reportable Event or
Prohibited

12



--------------------------------------------------------------------------------



 



Transaction, as defined in ERISA, to occur; fail to comply with the Federal Fair
Labor Standards Act or violate any other law or regulation, if the violation
could reasonably be expected to have a material adverse effect on Borrower’s
business or operations or would reasonably be expected to cause a Material
Adverse Change, or permit any of its Subsidiaries to do so.
ARTICLE 8 EVENTS OF DEFAULT
          Any one of the following is an Event of Default:
     Section 8.1 Payment Default. Either Borrower fails to pay any of the
Obligations when due;
     Section 8.2 Covenant Default. Either Borrower fails or neglects to perform
any obligation in Article 6 or violates any covenant in Article 7 or fails or
neglects to perform, keep, or observe any other material term, provision,
condition, covenant or agreement contained in this Agreement, any Loan Documents
and as to any default under such other term, provision, condition, covenant or
agreement that can be cured, has failed to cure the default within ten (10) days
after the occurrence thereof; provided, however, grace and cure periods provided
under this section shall not apply to financial covenants or any other covenants
that are required to be satisfied, completed or tested by a date certain;
     Section 8.3 Material Adverse Change. A Material Adverse Change occurs;
     Section 8.4 Attachment. (i) Any portion of either Borrower’s assets is
attached, seized, levied on, or comes into possession of a trustee or receiver
and the attachment, seizure or levy is not removed in ten (10) days; (ii) the
service of process upon either Borrower seeking to attach, by trustee or similar
process, any funds of such Borrower on deposit with Bank, or any entity under
the control of Bank (including a subsidiary); (iii) either Borrower is enjoined,
restrained, or prevented by court order from conducting any part of its
business; (iv) a judgment or other claim becomes a Lien on a portion of either
Borrower’s assets; or (v) a notice of lien, levy, or assessment is filed against
any of either Borrower’s assets by any government agency and not paid within ten
(10) days after such Borrower receives notice;
     Section 8.5 Insolvency. (i) Either Borrower is unable to pay its debts
(including trade debts) as they become due or otherwise becomes insolvent;
(ii) either Borrower begins an Insolvency Proceeding; or (iii) an Insolvency
Proceeding is begun against either Borrower and not dismissed or stayed within
thirty (30) days (but no Advances shall be made before any Insolvency Proceeding
is dismissed);
     Section 8.6 Other Agreements. If there is a default in any agreement to
which either Borrower is a party with a third party or parties resulting in a
right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount in excess of One Hundred Thousand
Dollars ($100,000) or that could result in a Material Adverse Change;
     Section 8.7 Judgments. If a judgment or judgments for the payment of money
in an amount, individually or in the aggregate, of at least Two Hundred Thousand
Dollars ($200,000) shall be rendered against either Borrower and shall remain
unsatisfied and unstayed for a period of ten (10) days (provided that no
Advances will be made prior to the satisfaction or stay of such judgment);
     Section 8.8 Misrepresentations. If either Borrower or any Person acting for
such Borrower makes any material misrepresentation or material misstatement now
or later in any warranty or representation in this Agreement or in any writing
delivered to Bank or to induce Bank to enter this Agreement or any Loan
Document;

13



--------------------------------------------------------------------------------



 



     Section 8.9 Subordinated Debt. A default or breach occurs under any
agreement between either Borrower and any creditor of such Borrower that signed
a subordination agreement with Bank, or any creditor that has signed a
subordination agreement with Bank breaches any terms of the subordination
agreement, in each case, that is not cured within the cure periods set forth for
any such breach therein.
ARTICLE 9 BANK’S RIGHTS AND REMEDIES
     Section 9.1 Rights and Remedies. When an Event of Default occurs and
continues Bank may, without notice or demand, do any or all of the following:
     (a) Declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);
     (b) Stop advancing money or extending credit for Borrowers’ benefit under
this Agreement or under any other agreement between either Borrower and Bank;
     (c) Settle or adjust disputes and claims directly with Account Debtors for
amounts, on terms and in any order that Bank considers advisable and notify any
Person owing either Borrower money of Bank’s security interest in such funds and
verify the amount of such account. Borrower shall collect all payments in trust
for Bank and, if requested by Bank, immediately deliver the payments to Bank in
the form received from the Account Debtor, with proper endorsements for deposit;
     (d) Make any payments and do any acts it considers necessary or reasonable
to protect its security interest in the Collateral. Borrower shall assemble the
Collateral if Bank requests and make it available as Bank designates. Bank may
enter premises where the Collateral is located, take and maintain possession of
any part of the Collateral, and pay, purchase, contest, or compromise any Lien
which appears to be prior or superior to its security interest and pay all
expenses incurred. Each Borrower grants Bank a license to enter and occupy any
of its premises, without charge, to exercise any of Bank’s rights or remedies;
     (e) Apply to the Obligations any (i) balances and deposits of either
Borrower it holds, or (ii) any amount held by Bank owing to or for the credit or
the account of either Borrower;
     (f) Ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section, Borrowers’
rights under all licenses and all franchise agreements inure to Bank’s benefit;
     (g) Place a “hold” on any account maintained with Bank and/or deliver a
notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any control agreement or similar agreements providing
control of any Collateral; and
     (h) Exercise all rights and remedies and dispose of the Collateral
according to the Code.
     Section 9.2 Bank Expenses; Unpaid Fees. Any amounts paid by Bank pursuant
to Section 9.1 shall constitute Bank Expenses and are immediately due and
payable, and shall bear interest at the Default Rate and be secured by the
Collateral. No payments by Bank shall be deemed an agreement to make similar

14



--------------------------------------------------------------------------------



 



payments in the future or Bank’s waiver of any Event of Default. In addition,
any amounts advanced hereunder which are not based on Financed Receivables
(including, without limitation, unpaid fees and Finance Charges as described in
Section 2.2) shall accrue interest at the Default Rate and be secured by the
Collateral.
     Section 9.3 Bank’s Liability for Collateral. So long as Bank complies with
reasonable banking practices regarding the safekeeping of collateral, Bank shall
not be liable or responsible for: (a) the safekeeping of the Collateral; (b) any
loss or damage to the Collateral; (c) any diminution in the value of the
Collateral; or (d) any act or default of any carrier, warehouseman, bailee, or
other Person. Borrowers bear all risk of loss, damage or destruction of the
Collateral.
     Section 9.4 Remedies Cumulative. Bank’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements are cumulative. Bank has
all rights and remedies provided under the Code, by law, or in equity. Bank’s
exercise of one right or remedy is not an election, and Bank’s waiver of any
Event of Default is not a continuing waiver. Bank’s delay is not a waiver,
election, or acquiescence. No waiver hereunder shall be effective unless signed
by Bank and then is only effective for the specific instance and purpose for
which it was given.
     Section 9.5 Demand Waiver. Each Borrower waives demand, notice of default
or dishonor, notice of payment and nonpayment, notice of any default, nonpayment
at maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Bank on which
Borrower is liable.
     Section 9.6 Default Rate. If an Event of Default has occurred and is
continuing, all Obligations shall accrue interest at the Applicable Rate plus
five percent (5.0%) per annum (the “Default Rate”).
ARTICLE 10
NOTICES.
     Notices or demands by either party about this Agreement must be in writing
and personally delivered or sent by an overnight delivery service, by certified
mail postage prepaid return receipt requested, or by fax to the addresses listed
at the beginning of this Agreement. A party may change notice address by written
notice to the other party.
ARTICLE 11
CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER
     Virginia law governs the Loan Documents without regard to principles of
conflicts of law. Each Borrower and Bank each submit to the exclusive
jurisdiction of the State and Federal courts in the Commonwealth of Virginia and
Borrower accepts jurisdiction of the courts and venue in Fairfax County,
Virginia. NOTWITHSTANDING THE FOREGOING, BANK SHALL HAVE THE RIGHT TO BRING ANY
ACTION OR PROCEEDING AGAINST EITHER BORROWER OR ITS PROPERTY IN THE COURTS OF
ANY OTHER JURISDICTION WHICH BANK DEEMS NECESSARY OR APPROPRIATE IN ORDER TO
REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE BANK’S RIGHTS AGAINST SUCH
BORROWER OR ITS PROPERTY.
     BORROWERS AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS
OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND
ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER
INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

15



--------------------------------------------------------------------------------



 



ARTICLE 12
GENERAL PROVISIONS
     Section 12.1 Successors and Assigns. This Agreement binds and is for the
benefit of the successors and permitted assigns of each party. No Borrower may
assign this Agreement or any rights or Obligations under it without Bank’s prior
written consent which may be granted or withheld in Bank’s discretion. Bank has
the right, without the consent of or notice to Borrowers, to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights and benefits under this Agreement, the Loan Documents
or any related agreement.
     Section 12.2 Indemnification. Each Borrower hereby indemnifies, defends and
holds Bank and its officers, employees, directors and agents harmless against:
(a) all obligations, demands, claims, and liabilities asserted by any other
party in connection with the transactions contemplated by the Loan Documents;
and (b) all losses or Bank Expenses incurred, or paid by Bank from, following,
or consequential to transactions between Bank and such Borrower (including
reasonable attorneys’ fees and expenses), except for losses caused by Bank’s
gross negligence or willful misconduct.
     Section 12.3 Time of Essence. Time is of the essence for the performance of
all Obligations in this Agreement.
     Section 12.4 Severability of Provision. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
     Section 12.5 Amendments in Writing; Integration. All amendments to this
Agreement must be in writing signed by both Bank and Borrower. This Agreement
and the Loan Documents represent the entire agreement about this subject matter,
and supersede prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement and the Loan Documents merge
into this Agreement and the Loan Documents.
     Section 12.6 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, are an original, and all taken together, constitute
one Agreement.
     Section 12.7 Survival. All covenants, representations and warranties made
in this Agreement continue in full force while any Obligations remain
outstanding. The obligation of Borrower in Section 12.2 to indemnify Bank shall
survive until the statute of limitations with respect to such claim or cause of
action shall have run.
     Section 12.8 Confidentiality. In handling any confidential information,
Bank shall exercise the same degree of care that it exercises for its own
proprietary information, but disclosure of information may be made: (i) to
Bank’s subsidiaries or affiliates in connection with their business with
Borrower; (ii) to prospective transferees or purchasers of any interest in the
Advances (provided, however, Bank shall use commercially reasonable efforts in
obtaining such prospective transferee’s or purchaser’s agreement to the terms of
this provision); (iii) as required by law, regulation, subpoena, or other order,
(iv) as required in connection with Bank’s examination or audit; and (v) as Bank
considers appropriate in exercising remedies under this Agreement. Confidential
information does not include information that either: (a) is in the public
domain or in Bank’s possession when disclosed to Bank, or becomes part of the
public domain after disclosure to Bank, other than as a result of a breach by
Bank or its Affiliates of their confidentiality obligations hereunder; or (b) is
disclosed to Bank by a third party, if Bank does not know that the third party
is prohibited from disclosing the information.

16



--------------------------------------------------------------------------------



 



     Section 12.9 Attorneys’ Fees, Costs and Expenses. In any action or
proceeding between either Borrower and Bank arising out of the Loan Documents,
the prevailing party will be entitled to recover its reasonable attorneys’ fees
and other reasonable costs and expenses incurred, in addition to any other
relief to which it may be entitled.
ARTICLE 13
DEFINITIONS
     Section 13.1 Definitions. In this Agreement:
     “Accounts” are all existing and later arising accounts, contract rights,
and other obligations owed Borrowers in connection with its sale or lease of
goods (including licensing software and other technology) or provision of
services, all credit insurance, guaranties, other security and all merchandise
returned or reclaimed by Borrowers and Borrowers’ Books relating to any of the
foregoing.
     “Account Debtor” is as defined in the Code and shall include, without
limitation, any person liable on any Financed Receivable, such as, a guarantor
of the Financed Receivable and any issuer of a letter of credit or banker’s
acceptance.
     “Adjustments” are all discounts, allowances, returns, disputes,
counterclaims, offsets, defenses, rights of recoupment, rights of return,
warranty claims, or short payments, asserted by or on behalf of any Account
Debtor for any Financed Receivable.
     “Advance Request/Invoice Transmittal Form” is that certain form attached
hereto as Exhibit C.
     “Advance” is a Streamline Advance and/or Non-Streamline Advance.
     “Advance Rate” is the Streamline Advance Rate and/or the Non-Streamline
Advance Rate.
     “Affiliate” is a Person that owns or controls directly or indirectly the
Person, any Person that controls or is controlled by or is under common control
with the Person, and each of that Person’s senior executive officers, directors,
partners and, for any Person that is a limited liability company, that Person’s
managers and members.
     “Applicable Rate” is a per annum rate equal to (a) for any Subject Month
(as of the first calendar day of such month), to the extent that Borrower
qualifies for the Streamline Advance Rate, the Prime Rate plus one and
three-quarters percent (1.75%) or (b) for any Subject Month (as of the first
calendar day of such month), to the extent that Borrower qualifies for the
Non-Streamline Advance Rate, the Prime Rate plus two percent (2.0%).
     “Bank Expenses” are all audit fees and expenses and reasonable costs or
expenses (including reasonable attorneys’ fees and expenses) for preparing,
negotiating, administering, defending and enforcing the Loan Documents
(including appeals or Insolvency Proceedings).
     “Borrower’s Books” are all Borrower’s books and records including ledgers,
records regarding Borrower’s assets or liabilities, the Collateral, business
operations or financial condition and all computer programs or discs or any
equipment containing the information.
     “Business Day” is any day that is not a Saturday, Sunday or a day on which
Bank is closed.
     “Code” is the Uniform Commercial Code as adopted in Virginia, as amended
and as may be amended and in effect from time to time.

17



--------------------------------------------------------------------------------



 



     “Collateral” is any and all properties, rights and assets of Borrowers
granted by Borrowers to Bank or arising under the Code, now, or in the future,
in which Borrower obtains an interest, or the power to transfer rights, as
described on Exhibit A.
     “Collateral Handling Fee” is defined in Section 2.2.4.
     “Collections” are all funds received by Bank from or on behalf of an
Account Debtor for Financed Receivables.
     “Compliance Certificate” is attached as Exhibit B.
     “Contingent Obligation” is, for any Person, any direct or indirect
liability, contingent or not, of that Person for (i) any indebtedness, lease,
dividend, letter of credit or other obligation of another such as an obligation
directly or indirectly guaranteed, endorsed, co-made, discounted or sold with
recourse by that Person, or for which that Person is directly or indirectly
liable; (ii) any obligations for undrawn letters of credit for the account of
that Person; and (iii) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under the guarantee or other support arrangement.
     “Default Rate” is defined in Section 9.6.
     “Deferred Revenue” is all amounts received or invoiced, as appropriate, in
advance of performance under contracts and not yet recognized as revenue.
     “Early Termination Fee” is defined in Section 2.1.1.
     “EBITDA” means earnings before interest, taxes, depreciation and
amortization plus non-cash compensation expense, in accordance with past
practices.
     “Effective Date” is the date of this Agreement.
     “Eligible Accounts” are Streamline Eligible Accounts and/or Non-Streamline
Eligible Accounts.
     “ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.
     “Events of Default” are set forth in Article 8.
     “Facility Amount” is Two Million Five Hundred Thousand Dollars
($2,500,000.00).
     “Facility Fee” is defined in Section 2.2.2.
     “Finance Charges” are Streamline Finance Charges and/or Non-Streamline
Finance Charges.
     “Financed Receivables” are all those Eligible Accounts, including their
proceeds which Bank finances and makes an Advance, as set forth in
Section 2.1.1. A Financed Receivable stops being a Financed Receivable (but
remains Collateral) when the Advance made for the Financed Receivable has been
fully paid.

18



--------------------------------------------------------------------------------



 



     “Financed Receivable Balance” is the total outstanding gross face amount,
at any time, of any Financed Receivable.
     “Funding Date” is any date on which an Advance is made to or on account of
Borrower which shall be a Business Day.
     “GAAP” is generally accepted accounting principles.
     “Guarantor” is any present or future guarantor of the Obligations,
including GTT Global Telecom, LLC, GTT Global Telecom Government Services, LLC
and Global Internetworking of Virginia, Inc.
     “Indebtedness” is (a) indebtedness for borrowed money or the deferred price
of property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and
(d) Contingent Obligations.
     “Insolvency Proceeding” is any proceeding by or against any Person under
the United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
     “Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.
     “Lockbox” is defined in Section 2.2.7.
     “Lien” is a mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.
     “Loan Documents” are, collectively, this Agreement, any note, or notes or
guaranties executed by Borrower or Guarantor, and any other present or future
agreement between Borrower and/or for the benefit of Bank in connection with
this Agreement, all as amended, extended or restated.
     “Material Adverse Change” is: (i) A material impairment in the perfection
or priority of Bank’s security interest in the Collateral or in the value of
such Collateral; (ii) a material adverse change in the business, operations, or
condition (financial or otherwise) of Borrower; or (iii) a material impairment
of the prospect of repayment of any portion of the Obligations.
     “Maturity Date” is June 15, 2010.
     “Minimum Finance Charge” is Five Thousand Dollars ($5,000.00).
     “Net Liquidity” is, as of the date of determination, GTTI’s cash or cash
equivalents held at Bank or Bank’s Affiliates, less Borrowers’ outstanding
Obligations.
     “Non-Streamline Advance” is defined in Section 2.1.1.
     “Non-Streamline Advance Rate” is eighty percent (80.0%), net of any offsets
related to each specific Account Debtor, or such other percentage as Bank
establishes under Section 2.1.1(b).
     “Non-Streamline Eligible Accounts” are billed Accounts in the ordinary
course of a GTTA’s business that meet all such Borrower’s representations and
warranties in Section 5.3, have been, at the option of Bank, confirmed in
accordance with Section 2.1.1(d), and are due and owing from Account Debtors
deemed creditworthy by Bank in its sole discretion. Without limiting the fact
that the determination of which Accounts

19



--------------------------------------------------------------------------------



 



are eligible hereunder is a matter of Bank discretion in each instance, Eligible
Accounts shall not include the following Accounts (which listing may be amended
or changed in Bank’s discretion with notice to Borrowers):
     (a) Accounts that the Account Debtor has not paid within ninety (90) days
of invoice date;
     (b) Accounts for an Account Debtor, fifty percent (50%) or more of whose
Accounts have not been paid within ninety (90) days of invoice date;
     (c) Accounts for which the Account Debtor does not have its principal place
of business in the United States, unless agreed to by Bank in writing, in its
sole discretion, on a case-by-case basis;
     (d) Accounts owing from an Account Debtor which is a United States
government entity or any department, agency, or instrumentality thereof unless
Borrower has assigned its payment rights to Bank and the assignment has been
acknowledged under the Federal Assignment of Claims Act of 1940, as amended;
     (e) Accounts for which Borrower owes the Account Debtor, but only up to the
amount owed (sometimes called “contra” accounts, accounts payable, customer
deposits or credit accounts);
     (f) Accounts for demonstration or promotional equipment, or in which goods
are consigned, sales guaranteed, sale or return, sale on approval, bill and
hold, or other terms if Account Debtor’s payment may be conditional;
     (g) Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;
     (h) Accounts in which the Account Debtor disputes liability or makes any
claim and Bank believes there may be a basis for dispute (but only up to the
disputed or claimed amount), or if the Account Debtor is subject to an
Insolvency Proceeding, or becomes insolvent, or goes out of business;
     (i) Accounts owing from an Account Debtor with respect to which Borrower
has received Deferred Revenue (but only to the extent of such Deferred Revenue),
other than Deferred Revenue in connection with advanced monthly billings; and
     (j) Accounts for which Bank reasonably determines collection to be doubtful
or any Accounts which are unacceptable to Bank for any reason.
     “Obligations” are, as of the date of determination, all advances,
liabilities, obligations, covenants and duties owing, arising, due or payable by
Borrower to Bank now or later under this Agreement or any other document,
instrument or agreement, account (including those acquired by assignment)
primary or secondary, such as all Advances, Finance Charges, Facility Fee, Early
Termination Fee, Collateral Handling, interest, fees, expenses, professional
fees and attorneys’ fees, or other amounts now or hereafter owing by Borrower to
Bank.
     “Perfection Certificates” are attached hereto as Exhibit D.
     “Permitted Indebtedness” is, for each Borrower:
     (a) Borrower’s indebtedness to Bank under this Agreement or the Loan
Documents;
     (b) Subordinated Debt;
     (c) Indebtedness to trade creditors incurred in the ordinary course of
business; and
     (d) Indebtedness secured by Permitted Liens.

20



--------------------------------------------------------------------------------



 



     “Permitted Investments” are: (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or its agency or any state
maturing within 1 year from its acquisition, (b) commercial paper maturing no
more than 1 year after its creation and having the highest rating from either
Standard & Poor’s Corporation or Moody’s Investors Service, Inc., (c) Bank’s
certificates of deposit issued maturing no more than 1 year after issue, (d) any
other investments administered through Bank, (e) Investments (including
ownership of Subsidiaries) existing on the Effective Date and listed on the
Perfection Certificate, and (f) no more than $2,500,000 in the aggregate in
equity investments or inter-company debt by Borrowers or Borrowers’ Subsidiaries
to GTT-EMEA, Ltd from the Effective Date through the Maturity Date.
     “Permitted Liens” are:
     (a) Liens arising under this Agreement or other Loan Documents;
     (b) Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which a
Borrower maintains adequate reserves on its Books, if they have no priority over
any of Bank’s security interests;
     (c) Purchase money Liens securing no more than $1,500,000.00 in the
aggregate amount outstanding (i) on equipment acquired or held by Borrowers
incurred for financing the acquisition of the equipment, or (ii) existing on
equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of the equipment;
     (d) Leases or subleases and non-exclusive licenses or sublicenses granted
in the ordinary course of a Borrower’s business, if the leases, subleases,
licenses and sublicenses permit granting Bank a security interest;
     (e) Liens in favor of other financial institutions arising solely in
connection with Borrower’s or any Subsidiary’s deposit accounts that are pledged
as collateral for letters of credit; and
     (f) Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (e), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase.
     “Person” is any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
     “Prime Rate” is Bank’s most recently announced “prime rate,” even if it is
not Bank’s lowest rate.
     “Reconciliation Day” is the last calendar day of each month.
     “Reconciliation Period” is each calendar month.
     “Responsible Officer” is each of the Chief Executive Officer, President,
Chief Financial Officer and Controller of a Borrower.
     “Streamline Accounts Listing” is a summary of Streamline Eligible Accounts
in form and substance acceptable to Bank in all respects.

21



--------------------------------------------------------------------------------



 



     “Streamline Advance” is defined in Section 2.1.1.
     “Streamline Advance Rate” is eighty percent (80.0%), net of any offsets
related to each specific Account Debtor, other than Deferred Revenue, or such
other percentage as Bank establishes under Section 2.1.1(b).
     “Streamline Eligible Accounts” are billed Accounts in the ordinary course
of a GTTA’s business that meet all such Borrower’s representations and
warranties in Section 5.3, have been, at the option of Bank, confirmed in
accordance with Section 2.1.1(d), and are due and owing from Account Debtors
deemed creditworthy by Bank in its sole discretion. Without limiting the fact
that the determination of which Accounts are eligible hereunder is a matter of
Bank discretion in each instance, Eligible Accounts shall not include the
following Accounts (which listing may be amended or changed in Bank’s discretion
with notice to Borrowers):
     (a) Accounts that the Account Debtor has not paid within ninety (90) days
of invoice date;
     (b) Accounts for an Account Debtor, fifty percent (50%) or more of whose
Accounts have not been paid within ninety (90) days of invoice date;
     (c) Accounts owing from an Account Debtor, including Affiliates, whose
total obligations to Borrower exceed thirty percent (30%) of all Accounts, for
the amounts that exceed that percentage, unless Bank approves in writing
     (d) Accounts for which the Account Debtor does not have its principal place
of business in the United States;
     (e) Accounts owing from an Account Debtor which is a United States
government entity or any department, agency, or instrumentality thereof unless
Borrower has assigned its payment rights to Bank and the assignment has been
acknowledged under the Federal Assignment of Claims Act of 1940, as amended;
     (f) Accounts for which Borrower owes the Account Debtor, but only up to the
amount owed (sometimes called “contra” accounts, accounts payable, customer
deposits or credit accounts);
     (g) Accounts for demonstration or promotional equipment, or in which goods
are consigned, sales guaranteed, sale or return, sale on approval, bill and
hold, or other terms if Account Debtor’s payment may be conditional;
     (h) Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;
     (i) Accounts in which the Account Debtor disputes liability or makes any
claim and Bank believes there may be a basis for dispute (but only up to the
disputed or claimed amount), or if the Account Debtor is subject to an
Insolvency Proceeding, or becomes insolvent, or goes out of business; and
     (j) Accounts for which Bank reasonably determines collection to be doubtful
or any Accounts which are unacceptable to Bank for any reason.
     “Subject Month” is the month which is two (2) calendar months after any
Testing Month.

22



--------------------------------------------------------------------------------



 



     “Subordinated Debt” is debt incurred by a Borrower subordinated to such
Borrower’s debt to Bank (pursuant to a subordination agreement entered into
between Bank, Borrower and the subordinated creditor), on terms acceptable to
Bank.
     “Subsidiary” is any Person, corporation, partnership, limited liability
company, joint venture, or any other business entity of which more than 50% of
the voting stock or other equity interests is owned or controlled, directly or
indirectly, by the Person or one or more Affiliates of the Person.
     “Tangible Net Worth” is, on any date, the consolidated total assets of
Borrower and its Subsidiaries minus (a) any amounts attributable to
(i) goodwill, (ii) intangible items including unamortized debt discount and
expense, patents, trade and service marks and names, copyrights and research and
development expenses except prepaid expenses, (iii) notes, accounts receivable
and other obligations owing to Borrower from its officers or other Affiliates,
and (iv) reserves not already deducted from assets, minus (b) Total Liabilities,
plus (c) Subordinated Debt.
     “Testing Month” is any month with respect to which Bank has tested GTTI’s
T3M EBITDA and GTTI’s Net Liquidity in order to determine whether Borrowers may
request Streamline Advances.
     “T3M EBITDA” is EBITDA, as measured on a trailing three-month basis.
     “Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, and current portion of Subordinated Debt permitted by Bank to
be paid by Borrower, but excluding all other Subordinated Debt.
[Signature Page Follows]

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the Effective Date.

          BORROWERS:

GLOBAL TELECOM & TECHNOLOGY, INC.
    By:         Print Name:         Title:

    GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.
    By:         Print Name:         Title:

    BANK:

SILICON VALLEY BANK
    By:         Print Name:         Title:

 

24



--------------------------------------------------------------------------------



 



         

EXHIBIT A
The Collateral consists of all of each Borrower’s right, title and interest in
and to the following personal property:
     All goods, Accounts (including health-care receivables), Equipment,
Inventory, contract rights or rights to payment of money, leases, license
agreements, franchise agreements, General Intangibles (except as provided
below), commercial tort claims, documents, instruments (including any promissory
notes), chattel paper (whether tangible or electronic), cash, deposit accounts,
fixtures, letters of credit rights (whether or not the letter of credit is
evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and
     all Borrower’s Books relating to the foregoing, and any and all claims,
rights and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
     Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired (a) more than 67% of the
presently existing and hereafter arising issued and outstanding shares of
capital stock owned by Borrower of any foreign Subsidiary which shares entitle
the holder thereof to vote for directors or any other matter, or (b) any
copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work, whether published or
unpublished, any patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and, to the extent
permitted under applicable law, any applications therefor, whether registered or
not, and the goodwill of the business of Borrower connected with and symbolized
thereby, know-how, operating manuals, trade secret rights, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing; provided, however, the Collateral shall
include all Accounts, license and royalty fees and other revenues, proceeds, or
income arising out of or relating to any of the foregoing.
     Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrower has agreed not to encumber any of its copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
patent applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of Borrower connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, rights to unpatented inventions, and any
claims for damage by way of any past, present, or future infringement of any of
the foregoing, without Bank’s prior written consent.

Exh A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
(SILICON VALLEY BANK LOGO) [w74558w7455801.gif]
SPECIALTY FINANCE DIVISION
Compliance Certificate
     We, as authorized officers of Global Telecom and Technology, Inc. and
Global Telecom & Technology Americas, Inc. (“Borrowers”) certify under the
Amended and Restated Loan and Security Agreement (the “Agreement”) between
Borrowers and Silicon Valley Bank (“Bank”) as follows (all capitalized terms
used herein shall have the meaning set forth in the Agreement):
When Invoice Advances are outstanding, each Borrower represents and warrants for
each of its Financed Receivables:

•   Each Financed Receivable is an Eligible Account.   •   Borrower is the owner
with legal right to sell, transfer, assign and encumber such Financed
Receivable;   •   The correct amount is on the Advance Request/Invoice
Transmittal Form and is not disputed;   •   Payment is not contingent on any
obligation or contract and Borrower has fulfilled all its obligations as of the
Advance Request/Invoice Transmittal Form date;   •   Each Financed Receivable is
based on an actual sale and delivery of goods and/or services rendered, is due
to Borrower, is not in default, has not been previously sold, assigned,
transferred, or pledged and is free of any liens, security interests and
encumbrances other than Permitted Liens;   •   There are no defenses, offsets,
counterclaims or agreements for which the Account Debtor may claim any deduction
or discount;   •   It reasonably believes no Account Debtor is insolvent or
subject to any Insolvency Proceedings;   •   It has not filed or had filed
against it Insolvency Proceedings and does not anticipate any filing;   •   Bank
has the right to endorse and/ or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral.   •   No
representation, warranty or other statement of Borrower in any certificate or
written statement given to Bank contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statement contained in
the certificates or statement not misleading.

Additionally, each Borrower represents and warrants, jointly and severally, as
follows:

•   Borrower and each Subsidiary is duly existing and in good standing in its
state of formation and qualified and licensed to do business in, and in good
standing in, any state in which the conduct of its business or its ownership of
property requires that it be qualified except where the failure to do so could
not reasonably be expected to cause a Material Adverse Change. The execution,
delivery and performance of the Loan Documents have been duly authorized, and do
not conflict with Borrower’s organizational documents, nor constitute an event
of default under any material agreement by which Borrower is bound. Borrower is
not in

Exh B-1



--------------------------------------------------------------------------------



 



    default under any agreement to which or by which it is bound in which the
default could reasonably be expected to cause a Material Adverse Change.

•   Borrower has good title to the Collateral, free of Liens except Permitted
Liens. All inventory is in all material respects of good and marketable quality,
free from material defects.

•   Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act. Borrower is not engaged
as one of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors). Borrower has
complied in all material respects with the Federal Fair Labor Standards Act.
Borrower has not violated any laws, ordinances or rules, the violation of which
could reasonably be expected to cause a Material Adverse Change. None of
Borrower’s or any Subsidiary’s properties or assets has been used by Borrower or
any Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally. Borrower and each Subsidiary has timely filed all required
tax returns and paid, or made adequate provision to pay, all material taxes,
except those being contested in good faith with adequate reserves under GAAP.
Borrower and each Subsidiary has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all government authorities that are necessary to continue its business as
currently conducted except where the failure to obtain or make such consents,
declarations, notices or filings would not reasonably be expected to cause a
Material Adverse Change.

Please indicate compliance status by circling Yes/No under “Complies” column.

              Reporting Covenant   Required   Complies
 
           
Monthly financial statements with
Compliance Certificate
  Monthly within 30 days   Yes   No
 
           
10-Q, 10-K and 8-K
  Within 5 days after filing with SEC unless otherwise made public   Yes   No
 
           
Borrowing Base Certificate A/R &
A/P Agings & Deferred Revenue
Schedule
  Monthly within 30 days   Yes   No
 
           
Monthly Streamline Accounts Report
  Monthly within 5 days   Yes   No

                      Performance Pricing         Applicable Rate   CHF  
Applies  
If GTTI’s T3M EBITDA > $50,000 OR if GTTI’s Net Liquidity > $500,000
  Prime + 1.75%     0.15 %   Yes   No  
If GTTI’s T3M EBITDA < $50,000 AND if GTTI’s Net Liquidity < $500,000
  Prime + 2.0%     0.35 %   Yes   No

          Financial Reporting   Actual
GTTI’s T3M EBITDA
  $                  
GTTI’s Net Liquidity
  $                  

Exh B-2



--------------------------------------------------------------------------------



 



All representations and warranties in the Agreement are true and correct in all
material respects on this date, and the Borrower represents that there is no
existing Event of Default.
Dated as of:                                         
Sincerely,

             
GLOBAL TELECOM & TECHNOLOGY, INC.
      BANK USE ONLY      
 
      Received by:
 
   
 
      authorized signer    
By:
 
           
Print Name:
 
      Date:
 
   
Title:
 
      Verified:
 
   
 
      authorized signer    
 
      Date:
 
   
GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.
      Compliance Status:     Yes     No    
 
           
By:
 
           
Print Name:
 
           
Title:
 
           

Exh B-3



--------------------------------------------------------------------------------



 



EXHIBIT C
ADVANCE REQUEST/INVOICE TRANSMITTAL FORM
(Attached)

Exh C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
PERFECTION CERTIFICATES
(Attached)

Exh D-1